Title: To Benjamin Franklin from Alexander Lunan, 31 July 1765
From: Lunan, Alexander
To: Franklin, Benjamin


Dear Sir,
Philada. 31st. July 1765.
I just beg Leave to accquaint You that Gilbert Elliot Esqr. is my Friend, and by a Letter I have received lately, from my Cousin, Lord Pitfour, one of the Senators of the College of Justice at Edinburgh dated the 1st. May. He has promised his Interest, to any Gentleman, who will be kind enough to point out to Him; any thing Wherein he Can Serve me.
I Would Willingly beg of you, My Dear Sir, to see him on my Account, as Im perswaded, You could point out some thing; that would be agreeable and pleasing to me. But I dare not desire it, as your time, I know, is too much engaged otherwize, But perhaps, May be good enough to spare a few Moments some morning. I am My Dear Sir: Your most obedient Servant.
Alexr. Lunan
